UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


JALAAL PEOPLES,

                                      Petitioner,                     9:17-cv-0625 (BKS/CFH)

v.

JOSEPH NOETH,

                                      Respondent.


Appearances:

Petitioner, pro se:
Jalaal Peoples
95-B-2699
Auburn Correctional Facility
P.O. Box 618
Auburn, NY 13021

For Respondent:
Letitia James
Attorney General of the State of New York
Lisa E. Fleischmann
Assistant Attorney General, of Counsel
28 Liberty Street
New York, NY 10005

Hon. Brenda K. Sannes, United States District Judge:

                         MEMORANDUM-DECISION AND ORDER

       Petitioner, Jalaal Peoples, a New York State inmate, commenced this habeas corpus

action under 28 U.S.C. § 2254 on June 12, 2017. (Dkt. No. 1). Respondent filed a response to

the petition, and Petitioner filed a traverse. (Dkt. Nos. 5, 12). This matter was referred to United

States Magistrate Judge Christian F. Hummel who, on August 12, 2019, issued a Report-

Recommendation recommending that the petition be denied and that no certificate of

appealability be issued. (Dkt. No. 13). Magistrate Judge Hummel advised the parties that under
28 U.S.C. § 636(b)(1), they had fourteen days within which to file written objections to the

report, and that the failure to object to the report within fourteen days would preclude appellate

review. (Dkt. No. 13, at 18–19). No objections have been filed.

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        For these reasons, it is

        ORDERED that the Report-Recommendation (Dkt. No. 13) is ADOPTED in its

entirety; and it is further

        ORDERED that the petition (Dkt. No. 1) is DENIED; and it is further

        ORDERED that no certificate of appealability is issued because Petitioner has failed to

make “a substantial showing of the denial of a constitutional right” as required by 28 U.S.C. §

2253(c)(2); and it is further

        ORDERED that the Clerk serve a copy of this Order on the parties in accordance with

the Local Rules.

        IT IS SO ORDERED.

        Dated: October 16, 2019




                                                 2
